Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12-35 are pending.
Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive.  Specifically while amendments have substantially changed the scope of the claimed subject matter and necessitate new grounds of rejection, Examiner respectfully maintains the prior art reference(s) cited reasonably teach/suggest the amended limitations of the claims with revised citations.
On page 9-11 of remarks applicants state “3GPP NPL, Bhorkar, Jung, Takeda, Hayashi, Kim, and Narasimha—alone or in any combination—do not teach or suggest each feature of amended independent claim 12… 3GPP NPL specifies that a UE may perform transmissions on the channel “without performing a Clear Channel Assessment (CCA) if these transmissions are initiated at most 16 ps after the last transmission by the Initiating Device that issued the grant.” 3GPP NPL continues, “if the Responding Device fails to proceed with such transmissions within 16 ps after the last transmission from the Initiating Device that issued the grant, [it] shall perform a Clear Channel Assessment (CCA) on the Operating Channel for a duration of 25 ps.” Id. The UE in 3GPP NPL, therefore, does not perform the CCA based on “a grant for an uplink transmission and an indication of a time gap in which the shared radio frequency spectrum band is to be reserved between receiving the control signal and performing the uplink transmission’’ as recited in amended independent claim 12. For example, the UE in 3GPP NPL is configured to perform CCA after 16 ps has elapsed, which is not is not the same as “a time gap . . . between receiving the control signal and performing the uplink transmission” as recited in amended independent claim 12. Further, in some other cases, the UE in 3GPP NPL does not perform a CCA at all, but rather proceeds with transmissions occurring before the indicated 16 ps”.  However Kim et al. (US 2016/0302226) is now cited for (see at least 0134, PDCCH may be used to carry CCA setting parameters including CCA timing slot; 0138, CCA may be configured to start after downlink transmissions, thus CCA slot would occur in the time period between PDCCH and start of UL transmission), thus teaching indication of a time gap/period for CCA “between receiving the control signal and performing the uplink transmission”.   Therefore Examiner respectfully submits the prior art cited teaches/suggests the limitations of amended claim 12 including “receiving a control signal indicating that a base station has obtained access to a shared radio frequency spectrum band, the control signal comprising a grant for an uplink transmission and an indication of a time gap in which the shared radio frequency spectrum band is to be reserved between receiving the control signal and performing the uplink transmission; performing, based at least in part on the grant, a one-shot clear channel assessment (CCA) procedure on the shared radio frequency spectrum band during the indicated time gap at a beginning of a time period corresponding to the uplink transmission”.
Amendments and remarks regarding claim 13 are noted and the rejection(s) are withdrawn.
Rejections for similar independent and dependent claim(s) are revised and/or maintained accordingly.  New claim(s) 24-35 are addressed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Said claims include 24-29.  Conversely, claim limitations in this application that do not use 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 12, 16, 18, 22, 24, 28, 30, 34 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #85 (R1-165120) in view of Bhorkar et al. (US 2018/0288805) in view of Kim et al. (US 2016/0302226).
(see at least section 1, UE may perform UL communications with eNB), comprising:
receiving a control signal indicating that a base station has obtained access to a shared radio frequency spectrum band (see at least section 2, fig. 1, 5, eNB may perform category 4 LBT for access to LAA (shared) band and transmit in subframes e.g. n, n+1,… accordingly, including a PDCCH, thus UE receiving PDCCH (control channel signal) signifies eNB successfully obtained LAA band for use);
performing a one-shot clear channel assessment (CCA) procedure on the shared radio frequency spectrum band at a beginning of a time period corresponding to the uplink transmission (see at least section 2 and fig. 1, after receiving PDCCH UE may perform fast UL LBT at start of UL subframe transmissions; page 3, fast UL LBT may comprise one-shot CCA); and
performing, based at least in part on a result of the one-shot CCA procedure, the uplink transmission to the base station (see at least section 2 and fig. 1, UL e.g. PUSCH may be sent after UL LBT).
3GPP does not explicitly teach: the control signal comprising a grant for an uplink transmission, or: performing, based at least in part on the grant.  Bhorkar from an analogous art teaches wherein PDCCH may carry UL grant for LAA LBT transmission (see at least 0020, 0024, UL grant may be indicated via PDCCH; 0077, scheduled UEs may perform short LBT in uplink period before sending PUSCH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Bhorkar to the system of 3GPP, so the PDCCH control signal comprises UL grant for UE to perform UL LBT prior to transmission, as suggested by Bhorkar.  The motivation would have been to facilitate uplink scheduling by conveying UL grant for LAA LBT transmission (Bhorkar 0020, 0024).
3GPP does not explicitly teach: …and an indication of a time gap in which the shared radio frequency spectrum band is to be reserved between receiving the control signal and performing the uplink transmission, or: clear channel assessment (CCA)…during the indicated time gap.  Kim from an analogous art teaches allocated CCA timing may be indicated in PDCCH (see at least 0134, PDCCH may be used to carry CCA parameters including CCA timing slot allocation/reservation; 0138, CCA may be configured to start after downlink transmissions, thus CCA slot would occur in the time period between reception of a PDCCH and start of an uplink transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Kim to the system of 3GPP and Bhorkar, so the PDCCH comprises CCA configuration parameters including a specific CCA time occurring in the period between receiving the PDCCH (control signal) and transmitting uplink, and the UE performs CCA accordingly, as suggested by Kim.  The motivation would have been to facilitate CCA operation by configuring a suitable timing in which the UE may perform CCA (Kim 0134).
For claim 16, 3GPP, Bhorkar, Kim teach claim 12, Kim further teaches: further comprising: determining that the one-shot CCA procedure was unsuccessful; and performing a second one-shot CCA procedure on the shared radio frequency spectrum band at a beginning of a second time period configured for the uplink transmission (see at least 0188, if a CCA in a subframe results in busy channel (unsuccessful), the device may perform additional CCA at a subsequent subframe).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Kim to the system of claim 12, so the UE may retry a second CCA at a second subframe if the first CCA was busy/unsuccessful, as suggested by Kim.  The motivation would have been to enhance uplink transmission by reattempting to check the channel at the next possible transmission time (Kim 0188).
Claim 18 recites an apparatus substantially similar to the method of claim 12 and is rejected under similar reasoning.

Claim 24 recites an apparatus substantially similar to the method of claim 12 and is rejected under similar reasoning.
Claim 28 recites an apparatus substantially similar to the method of claim 16 and is rejected under similar reasoning.
Claim 30 recites a non-transitory computer-readable medium substantially similar to the method of claim 12 and is rejected under similar reasoning.
Claim 34 recites a non-transitory computer-readable medium substantially similar to the method of claim 16 and is rejected under similar reasoning.

Claim 14, 20, 26, 32 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #85 (R1-165120) in view of Bhorkar et al. (US 2018/0288805) in view of Kim et al. (US 2016/0302226) in view of Takeda et al. (US 2017/0195889).
For claim 14, 3GPP, Bhorkar, Kim teach claim 12, but not explicitly: further comprising: transmitting an acknowledgment message to the base station in response to receiving the control signal during a first CCA-free acknowledgment period following receiving the control signal.  Takeda from an analogous art teaches wherein UE may send HARQ-ACK signaling without needing listen before talk (see at least 0157, HARQ-ACK triggered by DL control signaling e.g. UL grants may be sent as LBT-exempt (free) signals).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Takeda to the system of claim 12, so the UE sends ACK in response to the control signaling without performing LBT e.g. CCA, comprising a CCA-free transmitting, as suggested by Takeda.  The motivation would have been to enhance feedback by exempting critical HARQ-ACK signaling from LBT limitations (Takeda 0010, 0157).

Claim 26 recites an apparatus substantially similar to the method of claim 14 and is rejected under similar reasoning.
Claim 32 recites a non-transitory computer-readable medium substantially similar to the method of claim 14 and is rejected under similar reasoning.

Claim 15, 21, 27, 33 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #85 (R1-165120) in view of Bhorkar et al. (US 2018/0288805) in view of Kim et al. (US 2016/0302226) in view of Hayashi et al. (US 2019/0090126).
For claim 15, 3GPP, Bhorkar, Kim teach claim 12, 3GPP further teaches UL CCA may occur immediately before UL transmission (fig. 1) but not explicitly: wherein the time period corresponding to the uplink transmission is based at least in part on a frame delay value of the shared radio frequency spectrum band, wherein the frame delay value comprises at least a portion of the indication of the time gap between receiving the control signal and performing the uplink transmission.  Hayashi from an analogous art teaches wherein frame offset values may determine UL timing (see at least 0284, start timing of UL CCA may be based on uplink frame timing adjustment time, which may comprise uplink transmission timing offset e.g. delay values).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Hayashi to the system of claim 12, so the UL transmission timing is based on a UL frame delay/offset value, with the delay value also controlling/comprising the CCA start timing/gap before UL transmissions, as suggested by Hayashi.  The motivation would have been to enhance uplink transmission with CCA by computing appropriate microsecond adjustments for CCA and frame timings (Hayashi 0284).

Claim 27 recites an apparatus substantially similar to the method of claim 15 and is rejected under similar reasoning.
Claim 33 recites a non-transitory computer-readable medium substantially similar to the method of claim 15 and is rejected under similar reasoning.

Claim 17, 23, 29, 35 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #85 (R1-165120) in view of Bhorkar et al. (US 2018/0288805) in view of Kim et al. (US 2016/0302226) in view of Narasimha et al. (US 2016/0301509).
For claim 17, 3GPP, Bhorkar, Kim teach claim 12, but not explicitly: determining that the one-shot CCA procedure was unsuccessful; and discarding the grant.  Narasimha from an analogous art teaches a grant is not used when CCA is unsuccessful (see at least 0097, if CCA fails then the subframe cannot be used for UL and UE must await another grant, thus current grant is unused/discarded).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Narasimha to the system of claim 12, so the UE may ignore (discard) the current grant when CCA fails, as suggested by Narasimha.  The motivation would have been to enhance uplink transmission by not using UL grants when CCA indicates the UE should not transmit (Narasimha 0097).
Claim 23 recites an apparatus substantially similar to the method of claim 17 and is rejected under similar reasoning.
Claim 29 recites an apparatus substantially similar to the method of claim 17 and is rejected under similar reasoning.
.
Allowable Subject Matter
Claim 13, 19, 25, 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 13, 19, 25, 31 the prior art fails to teach/suggest: receiving a filler signal transmitted by the base station from an end of the control signal to the scheduled beginning of the time period; see applicant remarks dated 1/25/21. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467